Citation Nr: 0022540	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to June 
1947, September 1950 to May 1952, and from October 1961 to 
October 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Initially, the Board notes that the RO adjudicated the second 
and third issues in this case on a new and material basis, 
citing a February 1978 rating decision as final with regard 
to the veteran's claim of entitlement to service connection 
for hypertension and residuals of a left leg injury.  A 
review of the veteran's claims file reveals that there is no 
evidence that the veteran was mailed notice of the February 
1978 rating decision.  A disallowed claim does not become a 
final determination where VA has failed to comply 
procedurally with statutory mandates, including written 
notification of the decision.  Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995); see also Hauck v. Brown, 6 Vet. App. 518, 
519 (1994); Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Since the February 1978 decision is not final as to the 
veteran's service connection claims for hypertension and for 
residuals of a left leg injury, the veteran is not required 
to submit new and material evidence to reopen his claim.  
Therefore, the correct issues (as stated above) are 
entitlement to service connection for hypertension and 
entitlement to service connection for residuals of a left leg 
injury; these issues are the subject of the REMAND portion of 
this decision, below.   


FINDING OF FACT

A current right leg disability is not shown.



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right leg injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for residuals, right leg injury 

In a claim filed in December 1997, the veteran seeks service 
connection for residuals of a right leg injury.  That claim 
was denied by the RO in an October 1998 rating decision, from 
which the veteran presently appeals.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), VA has a duty to assist 
only those claimants who have established well-grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In applying the first Caluza element of a well-grounded claim 
- medical evidence of a current disability -- to the present 
case, the Board can ascertain no such evidence of a current 
disability to the veteran's right leg.  In a November 1998 
letter, Dr. Lyerly states that the veteran injured his right 
knee while in the military service, but he does not mention 
current residuals of that injury.  The record is devoid of 
any evidence of a current right leg disability.  Given the 
lack of medical evidence substantiating the veteran's claim 
of a current right leg disability, the Board must deny that 
claim as not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


ORDER

A claim for entitlement to service connection for residuals 
of a right leg injury is not well-grounded, and is 
accordingly denied.



REMAND

With regard to the service connection claim involving the 
veteran's hypertension and left leg injury residuals, the 
Board finds that it would be prejudicial to the veteran if 
the Board were to proceed to decide these questions of 
service connection at this point because the RO's reasoning 
in its October 1998 rating decision does not include an 
adequate de novo analysis of all the evidence, both old and 
new, since it was proceeding on a new and material basis.  
Further, the RO has not provided the veteran all the 
pertinent laws and regulations pertaining to service 
connection in its November 1998 statement of the case and 
December 1998 supplemental statement of the case (SSOC).  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for hypertension and for 
residuals of a left leg injury on a de 
novo basis.

2.  If the decision remains adverse to 
the veteran, the RO should issue an SSOC 
that includes the applicable laws and 
regulations pertaining to service 
connection.

3.  The veteran and his representative 
should then be afforded the applicable 
period of time within which to respond to 
the SSOC.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for review.


The Board expresses its gratitude in advance to the RO for 
assisting in the requested procedural development.


_______________________________
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

